        Case 1:19-cv-00184-DAD-SAB Document 67 Filed 03/17/21 Page 1 of 1



1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8    GUILLERMO GARCIA,                                 )   Case No.: 1:19-cv-00184-DAD-SAB (PC)
                                                       )
9                     Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS CHAVEZ
10            v.                                           AND KAVANAUGH TO FILE A RESPONSE TO
                                                       )   THE FIRST AMENDED COMPLAINT WITHIN
11                                                     )   TWENTY DAYS
     M. BALDWIN, et.al.,
                                                       )
12                    Defendants.                      )
                                                       )
13                                                     )
14
15            Plaintiff Guillermo Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §

16   1983. On February 8, 2019, Defendants removed this action from the Tuolumne County Superior

17   Court.

18            On March 16, 2021, the Court ordered that this action shall proceed on Plaintiff’s first

19   amended complaint against Defendants F.X. Chavez and J. Kavanaugh for retaliation in violation of

20   the Eighth Amendment. Accordingly, it is HEREBY ORDERED that Defendants Chavez and

21   Kavanaugh shall file a response to the first amended complaint within twenty (20) days from the date

22   of service of this order.

23
24   IT IS SO ORDERED.

25   Dated:        March 17, 2021
26                                                         UNITED STATES MAGISTRATE JUDGE

27
28

                                                           1
